EXHIBIT 10.2

 

AMENDMENT TO LOAN DOCUMENTS

 

THIS AMENDMENT to Loan Documents (this “Amendment” or the “January 2012
Amendment”) is entered into as of January 23, 2012 (the “January 2012 Amendment
Date”), by and between SILICON VALLEY BANK, a California corporation (“Bank” or
“Silicon”), and ENCISION INC., a Colorado corporation (“Borrower”).  Borrower’s
chief executive office is located at 6797 Winchester Circle, Boulder, CO  80301.

 

RECITALS

 

A.                                    Borrower and Bank are parties to that
certain Loan and Security Agreement dated as of November 10, 2006 (as amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”) in effect between Borrower and Bank.

 

B.                                    Bank has extended credit to Borrower for
the purposes permitted in the Loan Agreement.

 

C.                                    Borrower has requested that Bank amend the
Loan Agreement to, among other things: (i) extend the Revolving Line Maturity
Date, as set forth in Section 2.1 below; (ii) introduce an additional financial
covenant, as set forth in Section 2.2 below; and (iii) modify the form of
Compliance Certificate to conform same in respect of the additional financial
covenant, as set forth in Section 2.3 below; in each case, all as more fully set
forth herein.

 

D.                                    Bank has agreed to so amend certain
provisions of the Loan Agreement, but only to the extent, in accordance with the
terms, subject to the conditions and in reliance upon the representations and
warranties set forth below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1.                                      Definitions.  Capitalized terms used but
not defined in this Amendment shall have the meanings given to them in the Loan
Agreement. The term “January 2012 Amendment Date” as defined above hereby is
incorporated into the Loan Agreement.

 

1

--------------------------------------------------------------------------------


 

2.                                      Amendments to Loan Documents.

 

2.1                               Extension of Revolving Line Maturity Date. The
definition of Revolving Line Maturity Date set forth in Section 13.1 of the Loan
Agreement, which definition currently reads as follows (italics added):

 

“  “Revolving Line Maturity Date” is January 23, 2012. ”

 

hereby is amended and restated in its entirety to read as follows:

 

“  “Revolving Line Maturity Date” is March 23, 2012. ”

 

2.2                               Introduction of Additional Financial
Covenant.  Effective immediately and at all times from and after the January
2012 Amendment Date, Section 6.9 of the Loan Agreement, which currently reads as
follows (italics added):

 

“6.9                        Financial Covenant(s).  Borrower shall maintain, at
all times (and tested at any and all times) from and after the December 2011
Amendment Date, Adjusted Liquidity (as defined below) of not less than
$250,000.00.  As used herein, the term “Adjusted Liquidity” means, as of any
date of determination, the sum of the Excess Availability (as defined below)
plus Borrower’s unrestricted cash on deposit at Bank.  As used herein, the term
“Excess Availability” means, as of any date of determination, an amount equal to
the result of (1) the lower of (y) the maximum Revolving Line amount) and (z)
the Borrowing Base, minus (2) the aggregate amount of all outstanding Advances
and all applicable Reserves.”

 

hereby is amended and restated in its entirety to read as follows:

 

“6.9                                                Financial Covenant(s).

 

(a) Minimum Adjusted Liquidity.  Borrower shall maintain, at all times (and
tested at any and all times) from and after the December 2011 Amendment Date,
Adjusted Liquidity (as defined below) of not less than $250,000.00.  As used
herein, the term “Adjusted Liquidity” means, as of any date of determination,
the sum of the Excess Availability (as defined below) plus Borrower’s
unrestricted cash on deposit at Bank.  As used herein, the term “Excess
Availability” means, as of any date of determination, an amount equal to the
result of (1) the lower of (y) the maximum Revolving Line amount) and (z) the
Borrowing Base, minus (2) the aggregate amount of all outstanding Advances and
all applicable Reserves.

 

2

--------------------------------------------------------------------------------


 

(b) Minimum Pre-Tax Profit.  Borrower shall achieve, measured as of the last day
of each test period set forth below (each, a “Test Period”), Pre-Tax Profit (as
defined below) for such test period of not less than the amount set forth below:

 

Test Period

 

Minimum Pre-Tax Profit

 

 

 

 

 

The one month period ending December 31, 2011

 

$

1.00

 

 

 

 

 

The two consecutive months period ending January 31, 2012

 

$

1.00

 

 

 

 

 

Commencing with the month ending February 29, 2012, and continuing with each
month thereafter, a Test Period shall be the three consecutive months period
ending on the last day of such month

 

$

1.00

 

 

As defined herein, “Pre-Tax Profit” means, as calculated on a consolidated basis
for Borrower and its Subsidiaries for any Test Period taken as a single
accounting period and as at any date of determination, the sum of (i) Net
Income, plus (ii) income tax expense, plus (iii) stock option expense.”

 

2.3                               Conforming Modification of Form of Compliance
Certificate. In order to amend the form of Compliance Certificate to reflect the
modification of Section 6.9 of the Loan Agreement effected by Section 2.2 of
this Amendment, the currently existing Exhibit E [Form of Compliance
Certificate] attached to the Loan Agreement (the “Existing Compliance
Certificate Form”) hereby is amended and restated in its entirety to read as set
forth on Exhibit E attached to this Amendment (the “Amended Compliance
Certificate Form”).  From and after the January 2012 Amendment Date, any and all
references in the Loan Documents to Exhibit E attached to the Loan Agreement
shall mean and refer to the Amended Compliance Certificate Form instead of the
Existing Compliance Certificate Form.

 

3

--------------------------------------------------------------------------------


 

3.                                      Limitation of Amendments.

 

3.1                               The amendments set forth in Section 2, above,
are effective for the purposes set forth herein and shall be limited precisely
as written and shall not be deemed to (a) be a consent to any amendment, waiver
or modification of any other term or condition of any Loan Document, or (b)
otherwise prejudice any right or remedy which Bank may now have or may have in
the future under or in connection with any Loan Document.

 

3.2                               This Amendment shall be construed in
connection with and as part of the Loan Documents and all terms, conditions,
representations, warranties, covenants and agreements set forth in the Loan
Documents (as amended by this Amendment, as applicable) are hereby ratified and
confirmed and shall remain in full force and effect.

 

4.                                      Representations and Warranties.  To
induce Bank to enter into this Amendment, Borrower hereby represents and
warrants to Bank as follows:

 

4.1                               Immediately after giving effect to this
Amendment, (a) the representations and warranties contained in the Loan
Documents are true, accurate and complete in all material respects as of the
date hereof (except to the extent such representations and warranties expressly
relate to an earlier date, in which case they are true and correct as of such
date), and (b) no Event of Default has occurred and is continuing;

 

4.2                               Borrower has the power and authority to
execute and deliver this Amendment and to perform its obligations under the Loan
Documents, as amended by this Amendment;

 

4.3                               The organizational documents of Borrower
delivered to Bank on the Effective Date remain true, accurate and complete and
have not been amended, supplemented or restated and are and continue to be in
full force and effect;

 

4.4                               The execution and delivery by Borrower of this
Amendment and the performance by Borrower of its obligations under the Loan
Documents, as amended by this Amendment, have been duly authorized;

 

4.5                               The execution and delivery by Borrower of this
Amendment and the performance by Borrower of its obligations under the Loan
Documents, as amended by this Amendment, do not and will not contravene (a) any
law or regulation binding on or affecting Borrower, (b) any contractual
restriction with a Person binding on Borrower, (c) any order, judgment or decree
of any court or other governmental or public body or authority, or subdivision
thereof, binding on Borrower, or (d) the organizational documents of Borrower;

 

4.6                               The execution and delivery by Borrower of this
Amendment and the performance by Borrower of its obligations under the Loan
Documents, as amended by this Amendment, do not require any order, consent,
approval, license, authorization or

 

4

--------------------------------------------------------------------------------


 

validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

 

4.7                               This Amendment has been duly executed and
delivered by Borrower and is the binding obligation of Borrower, enforceable
against Borrower in accordance with its terms, except as such enforceability may
be limited by bankruptcy, insolvency, reorganization, liquidation, moratorium or
other similar laws of general application and equitable principles relating to
or affecting creditors’ rights.

 

5.                                      Release by Borrower.  Borrower hereby
agrees as follows:

 

5.1                               FOR GOOD AND VALUABLE CONSIDERATION, Borrower
hereby forever relieves, releases, and discharges Bank and its present or former
employees, officers, directors, agents, representatives, attorneys, and each of
them, from any and all claims, debts, liabilities, demands, obligations,
promises, acts, agreements, costs and expenses, actions and causes of action, of
every type, kind, nature, description or character whatsoever, whether known or
unknown, suspected or unsuspected, absolute or contingent, arising out of or in
any manner whatsoever connected with or related to facts, circumstances, issues,
controversies or claims existing or arising from the beginning of time through
and including the date of execution of this Amendment (collectively “Released
Claims”).  Without limiting the foregoing, the Released Claims shall include any
and all liabilities or claims arising out of or in any manner whatsoever
connected with or related to the Loan Documents, the Recitals hereto, any
instruments, agreements or documents executed in connection with any of the
foregoing or the origination, negotiation, administration, servicing and/or
enforcement of any of the foregoing.

 

5.2                               In furtherance of this release, Borrower
expressly acknowledges and waives any and all rights under Section 1542 of the
California Civil Code, which provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
EXPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.” (Emphasis added.)

 

(and the equivalent thereof, if any, under the laws of any other applicable
jurisdiction).

 

5.3                               By entering into this release, Borrower
recognizes that no facts or representations are ever absolutely certain and it
may hereafter discover facts in addition to or different from those which it
presently knows or believes to be true, but that it is the intention of Borrower
hereby to fully, finally and forever settle and release all matters,

 

5

--------------------------------------------------------------------------------


 

disputes and differences, known or unknown, suspected or unsuspected;
accordingly, if Borrower should subsequently discover that any fact that it
relied upon in entering into this release was untrue, or that any understanding
of the facts was incorrect, Borrower shall not be entitled to set aside this
release by reason thereof, regardless of any claim of mistake of fact or law or
any other circumstances whatsoever.  Borrower acknowledges that it is not
relying upon and has not relied upon any representation or statement made by
Bank with respect to the facts underlying this release or with regard to any of
such party’s rights or asserted rights.

 

5.4                               This release may be pleaded as a full and
complete defense and/or as a cross-complaint or counterclaim against any action,
suit, or other proceeding that may be instituted, prosecuted or attempted in
breach of this release.  Borrower acknowledges that the release contained herein
constitutes a material inducement to Bank to enter into this Amendment, and that
Bank would not have done so but for Bank’s expectation that such release is
valid and enforceable in all events.

 

5.5                               Borrower hereby represents and warrants to
Bank, and Bank is relying thereon, as follows:

 

(a)                                  Except as expressly stated in this
Amendment, neither Bank nor any agent, employee or representative of Bank has
made any statement or representation to Borrower regarding any fact relied upon
by Borrower in entering into this Amendment.

 

(b)                                  Borrower has made such investigation of the
facts pertaining to this Amendment and all of the matters appertaining thereto,
as it deems necessary.

 

(c)                                  The terms of this Amendment are contractual
and not a mere recital.

 

(d)                                  This Amendment has been carefully read by
Borrower, the contents hereof are known and understood by Borrower, and this
Amendment is signed freely, and without duress, by Borrower.

 

(e)                                  Borrower represents and warrants that it is
the sole and lawful owner of all right, title and interest in and to every claim
and every other matter which it releases herein, and that it has not heretofore
assigned or transferred, or purported to assign or transfer, to any person, firm
or entity any claims or other matters herein released.  Borrower shall indemnify
Bank, defend and hold it harmless from and against all claims based upon or
arising in connection with prior assignments or purported assignments or
transfers of any claims or matters released herein.

 

6.                                      Fee.  In consideration for Bank entering
into this Amendment, Borrower shall pay Bank a fee in the mutually agreed amount
of $2,000.00, which fee shall be earned in full and payable concurrently with
the execution and delivery of this

 

6

--------------------------------------------------------------------------------


 

Amendment, and all Bank Expenses in connection herewith.  Such fee shall be
non-refundable and in addition to all interest and other fees payable to Bank
under the Loan Documents.  Bank is authorized to charge such fee and such Bank
Expenses to Borrower’s loan account.

 

7.                                      Counterparts.  This Amendment may be
executed in any number of counterparts and all of such counterparts taken
together shall be deemed to constitute one and the same instrument.

 

8.                                      Effectiveness.  This Amendment shall be
deemed effective upon the due execution and delivery to Bank of this Amendment
by each party hereto.

 

[Remainder of page intentionally left blank; signature page immediately
follows.]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

Borrower:

 

ENCISION INC., a Colorado corporation

 

 

By

/s/ Fred Perner

 

Print Name

Fred Perner

 

Title

CEO & President

 

 

 

Bank:

 

SILICON VALLEY BANK

 

 

By

/s/ Daniel Harrison

 

Print Name

Daniel Harrison

 

Title

RM

 

 

Signature Page

 

--------------------------------------------------------------------------------


 

Exhibit E

[Amended Compliance Certificate Form]

 

COMPLIANCE CERTIFICATE

 

TO:

SILICON VALLEY BANK

Date: 

 

 

FROM:

ENCISION INC.

 

 

The undersigned authorized officer of Encision Inc. (“Borrower”) certifies that
under the terms and conditions of the Loan and Security Agreement between
Borrower and Bank (as amended, restated, supplemented or otherwise modified from
time to time, the “Agreement”), (1) Borrower is in complete compliance for the
period ending                                with all required covenants except
as noted below, (2) there are no Events of Default, (3) all representations and
warranties in the Agreement are true and correct in all material respects on
this date except as noted below; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date, (4) Borrower, and each of its Subsidiaries, has timely filed
all required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower except as otherwise permitted pursuant to the terms of Section 5.9 of
the Agreement, and (5) no Liens have been levied or claims made against Borrower
or any of its Subsidiaries relating to unpaid employee payroll or benefits of
which Borrower has not previously provided written notification to Bank. 
Attached are the required documents supporting the certification.  The
undersigned certifies that these are prepared in accordance with generally GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.  The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered.  Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

 

Required

 

Complies

 

 

 

 

 

Monthly financial statements with Compliance Certificate

 

Monthly within 30 days

 

Yes  No

Annual financial statements (CPA Audited) + CC

 

FYE within 120 days

 

Yes  No

10-Q, 10-K and 8-K

 

Within 5 days after filing with SEC

 

Yes  No

A/R & A/P Agings & Reconciliations & Inventory Reports

 

Monthly within 30 days

 

Yes  No

Borrowing Base Certificates

 

Monthly within 30 days

 

Yes  No

Monthly sales report

 

Monthly within 5 days

 

Yes  No

Transaction Reports, Borrowing Base Certificate, and Rolling 13-week cash flow
forecast, of Borrower

 

Weekly

 

Yes  No

 

The following intellectual property was registered after the Effective Date (if
no registrations, state “None”)

 

--------------------------------------------------------------------------------


 

Financial Covenants

 

Required

 

Actual

 

Complies

 

 

 

 

 

 

 

Adjusted Liquidity equals the sum of the Excess Availability (as set forth in
(III) below) plus Borrower’s unrestricted cash on deposit at Bank (as set forth
in (IV) below).

 

I. As of the date hereof, the result of (1) the lower of (y) the maximum
Revolving Line amount ($2,000,000.00) and (z) the Borrowing Base, minus (2) the
aggregate amount of all outstanding Advances is $                          .

 

II. As of the date hereof, the aggregate amount of all applicable Reserves (per
the Bank) is $                          .

 

III. As of the date hereof, Borrower’s “Excess Availability” (which equals the
result of (I) above less (II) above is $              

 

IV. As of the date hereof, the amount of Borrower’s unrestricted cash on deposit
at Bank is $                      .

 

Greater than or equal to $250,000.00

 

$

 

 

Yes  No

 

 

 

 

 

 

 

Minimum Pre-Tax Profit, measured as of the last day of each Test Period, of not
less than the following amount:

 

Test Period ending:

 

 

 

$

 

 

Yes  No

 

December 31, 2011 (trailing one month):

$1.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

January 31, 2012 (trailing two months):

$1.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

February 29, 2012, and each month thereafter (trailing three months):

$1.00

 

 

 

 

 

 

The financial covenants analysis and information set forth in Schedule 1
attached hereto is true and accurate as of the date of this Certificate.

 

--------------------------------------------------------------------------------


 

The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)

 

 

 

 

ENCISION INC.

 

BANK USE ONLY

 

 

 

 

 

Received by:

 

By:

 

 

 

AUTHORIZED SIGNER

Name:

 

 

Date:

 

Title:

 

 

 

 

 

Verified:

 

 

 

 

AUTHORIZED SIGNER

 

 

Date:

 

 

 

 

 

 

Compliance Status:

Yes    No

 

{form amended per January 2012 Amendment}

 

--------------------------------------------------------------------------------